Citation Nr: 0714255	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  00-08 691	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from January 1974 to February 
1976.

This appeal to the Board of Veterans Appeals originally arose 
from a June 1999 rating action that denied service connection 
for migraine headaches and Meniere's syndrome.  

By decision of October 2004, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

By decision of February 2006, the Board denied service 
connection for migraine headaches and Meniere's syndrome.  
The veteran appealed the denial of service connection for 
migraine headaches to the U.S. Court of Appeals for Veterans 
Claims (Court).  By November 2006 Order, the Court vacated 
that portion of the Board's February 2006 decision that 
denied service connection for migraine headaches, and 
remanded the matter to the Board for compliance with the 
instructions contained in the October 2006 Joint Motion for 
Partial Remand of the Appellant and the VA Secretary.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).  These 
provisions include enhanced duties to notify and assist 
claimants.    

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West,        11 Vet. App. 268, 271 (1998).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board's previous 
October 2004 remand, and the Court's November 2006 Order, the 
Board finds that all notice and development action needed to 
fairly adjudicate the claim on appeal has not been 
accomplished.

In October 2004, the Board remanded this case to the RO for a 
VA examination of the veteran by a physician with the proper 
expertise to determine the nature and etiology of his 
migraine headaches, and specifically requested the physician 
to comment upon whether it was at least as likely as not that 
any current migraine headaches were the result of an 
inservice injury or disease.  Appellate review discloses 
that, although a VA examination was conducted in April 2005, 
it was only conducted by a physician's assistant, who stated 
that the veteran had a clear history of migraine headaches 
that had been well documented since service discharge, but 
who then failed to render the requested comment as to whether 
it was at least as likely as not that any current migraine 
headaches were the result of an inservice injury or disease.  
In view of these deficiencies, the Board finds that the RO 
should arrange for the veteran to undergo another VA 
examination, by a physician, to obtain information needed to 
equitably adjudicate the claim.  

In this regard, the Board notes that a March 1986 medical 
report of K. M., M.D., documents the veteran's history of the 
onset of headaches in 1976 after he was reportedly struck on 
the left side of the head during service as a military 
policeman and rendered unconscious for 5 minutes.  In July 
1999, D. T., D.O., noted the veteran's history of the onset 
of headaches since a loud explosion reportedly occurred near 
his head in military service.  The subsequent record 
documents continuing post-service private and VA medical 
treatment and evaluation for migraine headaches through 2004, 
and in January 2005 the veteran reported additional treatment 
for migraine headaches at the VA Medical Center (VAMC) in 
Chillicothe, Ohio.

The veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2006).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims folder a copy of the notice of the date and time 
of the examination sent to him by the pertinent VA medical 
facility. 
  
To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should include 
correspondence that sufficiently addresses the duty, imposed 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring 
the VA to explain what evidence will be obtained by whom.  
See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO 
is required to satisfy the notification provisions of the 
VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's 
notice letter to the veteran should also explain that he has 
a full 1-year period for response.  See 38 U.S.C.A. § 5103 
(West 2002); but see also Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 701, 117 Stat. 2651, (Dec. 16, 2003) 
(codified at 38 U.S.C.A. § 5103(b)(3)) (amending the relevant 
statute to clarify that the VA may make a decision on a claim 
before the expiration of the 1-year VCAA notice period).  The 
RO's letter should also invite the veteran to submit all 
pertinent evidence in his possession, and ensure that he 
receives notice that meets the requirements of the Court's 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), as appropriate.  After providing the required notice, 
the RO should obtain any additional evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  This should include obtaining any and all 
records of treatment and evaluation of the veteran for 
migraine headaches from 2001 to the present time by Albert G. 
Gay, M.D., 36 South Main Street, Jeffersonville, Ohio 43128.

The record also reflects that outstanding VA medical records 
should be obtained prior to the new VA examination.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Thus, the Board finds that the 
complete records of all treatment and evaluation of the 
veteran for migraine headaches at the Chillicothe, Ohio VAMC 
from November 2004 to the present time should be obtained and 
associated with the claims folder.  The Board points out 
that, under 38 C.F.R. § 3.159(b), efforts to obtain Federal 
records should continue until either the records are received 
or notification is provided that further efforts to obtain 
such records would be futile.  See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.
 
Accordingly, consistent with the Court's Order and the prior 
Board remand, and to ensure that all due process requirements 
imposed by the VCAA are met, this case is hereby REMANDED to 
the RO via the AMC for the following action:
    
1.  The RO should send the veteran and 
his attorney a letter requesting him to 
provide sufficient information, and if 
necessary, authorization, to enable it to 
obtain any additional pertinent evidence 
that is not currently of record, to 
include information regarding all 
treatment and evaluation for migraine 
headaches.  This should include obtaining 
any and all records of treatment and 
evaluation of the veteran for migraine 
headaches from 2001 to the present time 
by Albert G. Gay, M.D., 36 South Main 
Street, Jeffersonville, Ohio 43128.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of the Court's decision in 
Dingess/
Hartman, as appropriate.  The RO's 
letter should clearly explain to the 
veteran that he has a full 1-year period 
to respond (although the VA may decide 
the claim within the 1-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims folder.  If 
any records sought are not obtained, the 
RO should notify him and his attorney of 
the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

3.  The RO should obtain copies of the 
complete records of all treatment and 
evaluation of the veteran for migraine 
headaches at the Chillicothe, Ohio VAMC 
from November 2004 to the present time.  
In requesting these records, the RO 
should follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims folder.  

4.  Thereafter, the RO should arrange for 
the veteran to undergo VA examination by 
a physician with the proper expertise to 
determine the nature and etiology of his 
migraine headaches.  The entire claims 
folder must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

The physician should review the claims 
folder and render an opinion, consistent 
with the clinical findings and sound 
medical principles, as to whether it is 
at least as likely as not (i.e., there is 
at least a 50% probability) that any 
currently diagnosed migraine headaches 
(a) had their onset during military 
service; (b) are the result of an 
inservice injury or disease; or (c) may 
otherwise be associated with service.  In 
reaching this determination, the examiner 
should review and address the service 
medical records, the post-service March 
1986 medical report of K. M., M.D., the 
July 1999 medical report of D. T., D.O., 
and the April 2005 VA physician's 
assistant's examination report.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall, 11 
Vet. App. at 271. 

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority, to include the 
provisions of 38 C.F.R. § 3.655, as 
appropriate.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his attorney an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and affords them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).
  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.      §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


